DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yagyu et al. (US 2011/0228233 A1; Yagyu).
As of claim 1, Yagyu teaches a lens module 4 [fig 1] disposed on a transmission path of the illumination beam L2 [fig 1] and configured to expand the illumination beam (the illumination beam L2 is expanded after passing through lens 41) [fig 1], wherein the lens module 4 [fig 1] comprises: a first lens assembly 410A [fig 10] (FIG. 10 depicts an example of configurations of the first lens unit 41 and the second lens unit 42) [0070] disposed on the transmission path of the illumination beam (after passing through integrator 2) [fig 10] and having a first equivalent focal length (18.7 millimeters) [0072]; and a second lens assembly 410B [fig 10] (FIG. 10 depicts an example of configurations of the first lens unit 41 and the second lens unit 42) [0070] disposed on the transmission path of the illumination 25beam from the first lens assembly 410A [fig 10] and having a second equivalent focal length (39.6 millimeters) [0072], wherein the -22-File: 090515usf second equivalent 
As of claim 2, Yagyu teaches 10the beam L2 [fig 1] has a first width (beam width between diffusion element 3 and the lens 41) [fig 1] between before passing through the lens module 41[fig 1], and the beam has a second width (beam width between lens 41  and the lens 42) [fig 1] after passing through the lens module, wherein the second width is greater than the first width (the width of the beam L2 is greater after passing through lens 41) [fig 1].
As of claim 10, Yagyu teaches a third lens assembly 6 [fig 1] disposed on the transmission path of the beam from the second lens assembly 42 [fig 1], wherein the third 15lens assembly 6 [fig 1] is configured to focus the beam (from the light valve 5).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11, 12, 20 are rejected under 35 U.S.C. 103 as being un-patentable over Yagyu et al. (US 2011/0228233 A1; Yagyu).
As of claim 11, Yagyu teaches a projection device [fig 1], comprising: an illumination system 1, 2 (LED and a laser, integrator) [fig 1] [0027] configured to provide an illumination beam L2 [fig 1], wherein the illumination system comprises: a light source module 1 (LED and a laser) [0027] configured to emit the illumination beam L2 [fig 1]; 20a lens module 4 [fig 1] disposed on a transmission path of the illumination beam L2 [fig 1] and configured to expand the illumination beam (the illumination beam L2 is expanded after passing through lens 41) [fig 1], wherein the lens module 4 [fig 1] comprises: a first lens assembly 410A [fig 10] (FIG. 10 depicts an example of configurations of the first lens unit 41 and the second lens unit 42) [0070] disposed on the transmission path of the illumination beam (after passing through integrator 2) [fig 10] and having a first equivalent focal length (18.7 millimeters) [0072]; and a second lens assembly 410B [fig 10] (FIG. 10 depicts an example of configurations of the first lens unit 41 and the second lens unit 42) [0070] disposed on the transmission path of the illumination 25beam from the first lens assembly 410A [fig 10] and having a second equivalent focal length (39.6 millimeters) [0072], wherein the -22-File: 090515usf second equivalent focal length (39.6 millimeters) [0072] is greater than to the first equivalent focal length (18.7 millimeters) [0072]; a light valve 5 (reflection light valve) [fig 1] [0031] disposed on the transmission path of the illumination beam to modulate 5the illumination beam into an image beam [0031]; and a projection lens 6 [fig 1] disposed on a transmission path of Design choice; Rearrangement of Parts; MPEP 2144.04 VI C) in order to unformize the light beam.
As of claim 12, Yagyu teaches 10the beam L2 [fig 1] has a first width (beam width between diffusion element 3 and the lens 41) [fig 1] between before passing through the lens module 41[fig 1], and the beam has a second width (beam width between lens 41  and the lens 42) [fig 1] after passing through the lens module, wherein the second width is greater than the first width (the width of the beam L2 is greater after passing through lens 41) [fig 1].
As of claim 20, Yagyu teaches a third lens assembly 6 [fig 1] disposed on the transmission path of the beam from the second lens assembly 42 [fig 1], wherein the third 15lens assembly 6 [fig 1] is configured to focus the beam (from the light valve 5).
Claims 3, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Yagyu et al. (US 2011/0228233 A1; Yagyu) in view of TANAKA (US 2016/0274446 A1).
Yagyu teaches the invention as cited above except for a diffusion element disposed on the transmission path of the illumination beam from the first lens assembly, and the illumination beam sequentially passes through the first lens assembly, the diffusion element, and the second lens assembly.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusion element disposed on the transmission path of the illumination beam from the first lens assembly, and the illumination beam sequentially passes through the first lens assembly, the diffusion element, and the second lens assembly as taught by TANAKA to the projection device as disclosed by Yagyu in order to provide a compact, highly efficient light source apparatus that avoids a decrease in fluorescence efficiency and upsizing of the optical system when the power of exciting light has increased, and a compact projection display apparatus using the light source apparatus (TANAKA; [0007]).
Claims 7, 17 are rejected under 35 U.S.C. 103 as being un-patentable over Yagyu et al. (US 2011/0228233 A1; Yagyu) in view of Kim (US 2013/0162800 A1; Kim).
Yagyu teaches the invention as cited above except for 25the first lens assembly is -23-File: 090515usf configured to focus the illumination beam, and the second lens assembly is configured to collimate the illumination beam.
Kim teaches a phase-contrast imaging system [fig 1] having the first lens assembly 32 [fig 1] is -23-File: 090515usf configured to focus the illumination beam (at phase plate) [fig 1], and the second lens assembly 36 [fig 1] is configured to collimate the illumination beam [0053].
.
Claims 21, 22 are rejected under 35 U.S.C. 103 as being un-patentable over Yagyu et al. (US 2011/0228233 A1; Yagyu) in view of TIAN (US 2018/0136549 A1; TIAN).
As of claim 21, Yagyu teaches the invention as cited above except for the light source module comprises at least one first light source and at least one second light source, the at least one first light source is configured to emit at least one first beam, the at least one second light source is 20configured to emit at least one second beam, and the illumination beam comprises the at least one first beam and the at least one second beam, wherein a main wavelength of the at least one first beam differs from a main wavelength of the at least one second beam by 50 nm or more.
TIAN teaches an optical device [fig 5] having at least one first light source 11 [fig 5] and at least one second light source 12 [fig 5], the at least one first light source 11 [fig 5] is configured to emit at least one first beam (blue) [0039], the at least one second light source 12 [fig 5] is 20configured to emit at least one second beam (blue) [0039], and the illumination beam comprises the at least one first beam [fig 5] and the at least one second beam [fig 5], wherein a main wavelength of the at least one first beam (blue) differs from a main wavelength of the at least one second beam (red) by 50 nm or more.

As of claim 22, Yagyu teaches the invention as cited above except for 25an excitation light source configured to emit an excitation beam; and -24-File: 090515usf a wavelength conversion element disposed on a transmission path of the excitation beam and configured to convert the excitation beam into a conversion beam.
TIAN teaches an optical device [fig 5] having an excitation light source 11 [fig 5] configured to emit an excitation beam [0044]; and -24-File: 090515usf a wavelength conversion element 5 [fig 5] disposed on a transmission path of the excitation beam (from 11) [fig 5] and configured to convert the excitation beam into a conversion beam [0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an excitation light source configured to emit an excitation beam; and -24-File: 090515usf a wavelength conversion element disposed on a transmission path of the excitation beam and configured to convert the excitation beam .
Allowable Subject Matter
Claims 4-6, 8-9, 14-16, 18-19 are allowed.
As of claims 4, 14, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a one-dimensional spatial light modulator using an illumination system employing multiple light sources. The illumination system comprises a parallel array of light sources which provides a plurality of light outputs to an optical train. The optical train effectively combines the light sources into a single light source. The single light source provides a single light output for uniformly illuminating the spatial light modulator. The optical train includes a first optical train for receiving the light outputs from each light source, magnifying each light output, and overlaying each of the light outputs to form a single real magnified image. A mode conversion lens receives the single real magnified image, converts a mode profile of the single real magnified image into a top hat mode profile, and outputs a diverging light beam with a top hat mode profile. A second optical train shapes the light beam into an appropriate spatial geometry in such a manner that the light beam effectively illuminates the entire spatial light modulator, and directs the light beam onto the spatial light modulator. Yagyu et al. (US 20110228233 A1; Yagyu) does not anticipate or render obvious, alone or in combination, the illumination beam travels a first optical path length between the first lens assembly and the diffusion element, and the first optical path length is equal to the first equivalent focal length.

As of claims 6, 16, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a one-dimensional spatial light modulator using an illumination system employing multiple light sources. The illumination system comprises a parallel array of light sources which provides a plurality of light outputs to an optical train. The optical train effectively combines the light sources into a single light source. The single light 
As of claims 8, 18, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a one-dimensional spatial light modulator using an illumination system employing multiple light sources. The illumination system comprises a parallel array of light sources which provides a plurality of light outputs to an optical train. The optical train effectively combines the light sources into a single light source. The single light source provides a single light output for uniformly illuminating the spatial light modulator. The optical train includes a first optical train for receiving the light outputs from each light source, magnifying each light output, and overlaying each of the light outputs to form a single real magnified image. A mode conversion lens receives the single real magnified image, converts a mode profile of the single real magnified image into a top 
As of claims 9, 19, the closest prior art Yagyu et al. (US 20110228233 A1; Yagyu) teaches a one-dimensional spatial light modulator using an illumination system employing multiple light sources. The illumination system comprises a parallel array of light sources which provides a plurality of light outputs to an optical train. The optical train effectively combines the light sources into a single light source. The single light source provides a single light output for uniformly illuminating the spatial light modulator. The optical train includes a first optical train for receiving the light outputs from each light source, magnifying each light output, and overlaying each of the light outputs to form a single real magnified image. A mode conversion lens receives the single real magnified image, converts a mode profile of the single real magnified image into a top hat mode profile, and outputs a diverging light beam with a top hat mode profile. A second optical train shapes the light beam into an appropriate spatial geometry in such a manner that the light beam effectively illuminates the entire spatial light modulator, and directs the light beam onto the spatial light modulator. Yagyu et al. (US 20110228233 A1; Yagyu) does not anticipate or render obvious, a second reflective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882